Little, J.
There was no error in the rulings or charges complained of in the motion for a new trial, and if additional instructions would have been proper, appropriate requests therefor should have been made ; the refusals to charge were not, in the light of the charge given, erroneous ; the evidence warranted the verdict for the plaintiff, and in view of the amount which the jury returned in his favor, the same being less than that sued for, it is manifest that the defendant was given the full benefit of so much of his defense as was sustained by the proof. Judgment affirmed.

All the Justices concurring.